DETAILED ACTION
Status of the Claims
Claims 1-12, 16-18 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 10, 12, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 20160210858).
Regarding claim 1, Foster disclosed a system for alerting drivers of approaching emergency vehicles, comprising
a first device associated with the EV, the first device configured to transmit EV data including a current location of the EV to a management server; and 
 [0067] FIG. 1 is a schematic view of an emergency vehicle alert system 10 including an emergency vehicle transmitter device 22 coupled to an emergency vehicle 20, an alert management computing device 40. {an emergency vehicle transmitter device 22 thus a first device, an alert management computing device 40 thus a management server}
the management server configured to: 
receive the EV data from the first device;
determine a geofence for the EV at least based on the received EV data and geographical map data near the EV; and
 transmit the determined geofence to a second device associated with another vehicle.
the alert management computing device is configured to (a) receive an emergency vehicle alert request message from an emergency vehicle transmitter, wherein the emergency vehicle alert request message includes a present emergency vehicle location and a present emergency vehicle trajectory, (b) receive passenger vehicle location data from a plurality of passenger vehicle user computing devices located in a plurality of passenger vehicles, wherein the passenger vehicle location data includes a present passenger vehicle location and a present passenger vehicle trajectory, (c) identify an alert zone for the emergency vehicle based on the present emergency vehicle location and the present emergency vehicle trajectory, (d) identify a vehicle zone for each of the plurality of passenger vehicles based on the present passenger vehicle location and the present passenger vehicle trajectory, (e) identify a subset of the passenger vehicles within the alert zone by comparing each vehicle zone to the alert zone, and (f) transmit a warning to the subset of passenger vehicles via the passenger vehicle user computing devices, wherein the warning includes an alert zone description describing characteristics of the alert zone.
[0044] The alert management computing device also receives mapping information to identify the present and projected location of the emergency vehicle in the context of roads and geographical map data}
[0057] The alert management computing device may also send a warning to the subset of passenger vehicles with vehicle zones at least partially overlapping with the alert zones. Such warnings may be transmitted via the passenger user computing devices. The warning includes an alert zone description describing characteristics of the alert zone. In some examples, the warning may be transmitted in conjunction with retrieved map data associated with a region containing the alert zone. Accordingly, the alert management computing device generates and transmits the warning including the map data and the alert zone, wherein the warning relates the alert zone to the map data.
Regarding claim 3, the claim is interpreted and rejected as claim 1. {see [0057]}
Regarding claim 4, the claim is interpreted and rejected as claim 1. {see [0044] Such mapping information may be retrieved from any suitable mapping service.}
Regarding claim 10, Foster disclosed further [0048] The alert management computing device may also use mapping data, as described above, to determine that the emergency vehicle is on a highway. In many examples, highways include physical dividers that ensure that an emergency vehicle will not pass into an oncoming traffic lane. (In contrast, on roads that do not include dividers, the alert zone may include the entirety of the road because the emergency vehicle may cross into lanes normally reserved for oncoming traffic.) 
Regarding claim 12, Foster disclosed further [0048] The alert management computing device may also use mapping data, as described above, to determine that the emergency vehicle In such cases, in order to minimize the impact to drivers that will not encounter the emergency vehicle, the alert zone may only be defined to include the lanes in the flow of traffic with the emergency vehicle. 
Regarding claim 16, the claim is interpreted and rejected as claim 1.
Regarding claim 18, the claim is interpreted and rejected as claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20160210858) in view of Lewis (US 20160071417).
Regarding claim 2, the claim is interpreted and rejected as claim 1.
Foster did not disclose determine a location of the another vehicle with respect to the geofence; and perform one or more alert actions based on the determined location of the another vehicle with respect to the received geofence.
Lewis teaches a vehicle collision avoidance system wherein [0036] Example coordinates for an inter-vehicle collision avoidance system are shown in FIG. 2, in various embodiments. For example, as shown, the onboard collision avoidance system of host/local vehicle 102 may identify one or more threat zones 200 (denoted tz.sub.1, tz.sub.2, etc.) relative to remote vehicle 104 based on the relative locations of vehicles 102-104. For example, the area of a given threat zone may be defined by a preset length (e.g., 100 meters or another distance) and a preset width that is a function of the lane width. For example, threat zone 3 (e.g., an oncoming threat zone) may have a width equal to eight times the lane width of the lane in which vehicle 102 is traveling and may be defined relative to host vehicle (hv)/local vehicle 102. Conversely, the projected path of the remote vehicle (rv) 104 may be represented in the same coordinate system as that of vehicle 102.
Foster and Lewis are considered to be analogous art because they pertain to vehicle collision avoidance system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate determine a location of the another vehicle with respect to the geofence; and perform one or more alert actions based on the determined location of the another vehicle with respect to the received geofence for Foster’s system in order to off load burden on the management server. 
.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10706722. This is a statutory double patenting rejection.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10706722. This is a statutory double patenting rejection.

Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10706722. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10706722. This is a statutory double patenting rejection.

Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10706722. This is a statutory double patenting rejection.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HONGMIN FAN/Primary Examiner, Art Unit 2685